Case 8:15-cv-02785-CEH-TBM Document 199 Filed 12/20/18 Page 1 of 5 PageID 2151




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

        PLASMA-THERM LLC,                          )
                                                   )
                           Plaintiff,              )
                                                   )
                    v.                             ) Case No.: 8:15-cv-2785-T-36TBM
                                                   )
        MICRO PROCESSING TECHNOLOGY,               )
        INC.,                                      )
                                                   )
                           Defendant.              )
                                                   )

                          UNOPPOSED MOTION TO RECONSIDER AND
                         VACATE ORDER AND MEMORANDUM OF LAW

            Micro Processing Technology, Inc. ( “MPT”), pursuant to Federal Rule of Civil

    Procedure 60(b), respectfully request that the Court reconsider and vacate, in whole or in part,

    the October 23, 2018 Order (“October 23, 2018 Order”) (Doc. 190) imposing, Rule 11

    sanctions against them 1 based on counts I through III for patent infringement (the

    “infringement counts”) in Defendant, Micro Processing Technology, Inc.’s (“MPT”)

    counterclaim. In support hereof, MPT state the following:

                                    RELEVANT BACKGROUND

            When Plasma-Therm filed this action in this court, MPT hired counsel to help them

    through this action. MPT relied on the expertise of their counsel throughout the case. MPT is

    not an experienced litigant and thus relied fully on their counsel to guide the various actions



    1
      Plasma-Therm has received the full amount of fees and costs it requested related to these
    sanctions, as discussed below, and in bringing this motion, MPT expressly do not challenge
    Plasma-Therm’s right to keep those monies.
Case 8:15-cv-02785-CEH-TBM Document 199 Filed 12/20/18 Page 2 of 5 PageID 2152




    that were taken in this case. During this time, MPT’s Counterclaim (Doc. 85), which asserted

    the infringement counts against Plaintiff, Plasma-Therm LLC (“Plasma-Therm”), was filed on

    January 18, 2017 at the strong suggestion of counsel. In response, on February 27, 2017,

    Plasma-Therm filed its Motion for Sanctions Pursuant to Fed. R. Civ. P. 11 Against

    Defendant/Counter-Plaintiff Micro Processing Technology, Inc. (Doc. 100) (“Motion for

    Sanctions”) based on the filing of the infringement counts. Ultimately, MPT voluntarily

    dismissed without prejudice, among others, the infringement counts on March 24, 2017 (Doc.

    109), again at the strong advice from counsel.

           In compliance with this Court’s October 23, 2018 Order, MPT immediately contacted

    Plasma-Therm’s counsel following his October 25, 2018 email. As soon as possible thereafter,

    on Monday, November 1, 2018, MPT’s current local counsel, Thomas H. Stanton, Esq., met

    and Crawford and Zebro met with Plasma-Therm’s counsel and Anthony A. Ferrigno, Esq. of

    the Law Offices of Anthony A. Ferrigno (collectively, “Ferrigno”), and Lawrence E.

    Laubscher, Jr., Esq. of Laubscher & Laubscher, P.C. (collectively, “Laubscher”) to resolve the

    issue of Plasma-Therm’s fees and costs awarded under the October 23, 2018 Order.

           Ultimately, MPT, Ferrigno, Laubscher, and Crawford and Zebro paid Plasma-Therm

    the full amount of the fees and costs that it requested, which remedied the financial harm

    caused to Plasma-Therm that the October 23, 2018 Order, in part, addressed.

           MPT now asks the Court to reconsider and vacate the October 23, 2018 Order as it

    would no longer be equitable to apply it to them.

                         MEMORANDUM OF LAW AND ARGUMENT

      I.   The Court Has the Authority to Reconsider and Vacate the October 23, 2018
           Order


                                                     2
Case 8:15-cv-02785-CEH-TBM Document 199 Filed 12/20/18 Page 3 of 5 PageID 2153




             “Under Rule 60(b), a judge may relieve a party from a final judgment, order, or

    proceeding for six reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

    discovered evidence that could not previously have been discovered with reasonable diligence;

    (3) fraud, misrepresentation, or misconduct by an opposing party; (4) a void judgment; (5) a

    judgment has been satisfied, released, discharged, reversed, or vacated or that would no longer

    be equitable to apply; or (6) any other reason that justifies relief.” Gonzalez v. Mortgage

    Electronic Registration Systems, Inc., 595 Fed. Appx. 858, 861 (11th Cir. 2014). Whether to

    grant relief under Rule 60(b) is “a matter for the district court's sound discretion.” Toole v.

    Baxter Healthcare Corp., 235 F.3d 1307, 1317 (11th Cir. 2000). “A motion for reconsideration

    must demonstrate why the court should reconsider its past decision and set forth facts or law

    of a strongly convincing nature to induce the court to reverse its prior decision.” Florida

    College of Osteopathic Medicine, Inc. v. Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306,

    1308 (M.D. Fla. 1998).

     II.     The Court should reconsider the October 23, 2018 Order and vacate it against
             MPT because its prospective application would no longer be equitable

             Rule 60(b)(5) “allows a court to relieve a party from a judgment whose prospective

    application is no longer equitable.” Securities and Exchange Commission v. Johnson, 683 Fed.

    Appx. 761, 763 (11th Cir. 2017). For the prospective application of a judgment to be “no longer

    equitable” requires a change in circumstance. See Horne v. Flores, 557 U.S. 433, 447 (2009)

    (“The party seeking relief bears the burden of establishing that changed circumstances warrant

    relief ....”).

             Here, circumstances have changed such that the prospective application of the October

    23, 2018 Order against MPT is no longer equitable. Since the Court entered the October 23,


                                                   3
Case 8:15-cv-02785-CEH-TBM Document 199 Filed 12/20/18 Page 4 of 5 PageID 2154




    2018 Order, Plasma-Therm received the full amount it requested for its fees and costs related

    to the infringement counts and its Motion for Sanctions; ameliorating the financial harm it

    suffered defending MPT’s infringement counts.

            Moreover, as previously set forth in this motion, MPT followed advice of counsel

    throughout this entire process. Given these circumstances, including the fact that Plasma-

    Therm has been made whole, it would not be equitable for the October 23, 2018 Order to

    remain against MPT.

            WHEREFORE, MPT respectfully request that this Honorable Court grant their

    Unopposed Motion to Reconsider and Vacate Order and vacate the October 23, 2018 Order as

    it relates to them.

                                 RULE 3.01(g) CERTIFICATION

            Pursuant to Rule 3.01(g), Local Rules of the District Court of the Middle District of

    Florida, Crawford and Zebro consulted with Plasma-Therm’s counsel, Harvey Kauget, Esq.

    and Ryan Corbett, Esq., regarding the relief sought in this motion, with Mr. Kauget being

    permitted to review the contents of this Motion. Mr. Kauget stated that Plaintiff does not

    oppose the motion.

    Dated: December 20, 2018                            Respectfully Submitted,


                                                       /s/ Thomas H. Stanton
                                                       Thomas H. Stanton
                                                       Florida Bar No. 127444
                                                       Stanton IP Law Firm, P.A.
                                                       201 E Kennedy Blvd, Suite 825
                                                       Tampa, Florida 33602
                                                       Telephone: (813) 421-3883
                                                       Email: tstanton@stantoniplaw.com
                                                       Attorney for Defendant MPT


                                                  4
Case 8:15-cv-02785-CEH-TBM Document 199 Filed 12/20/18 Page 5 of 5 PageID 2155




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 20, 2018, I electronically filed the foregoing

    with the Clerk of Court using the CM/ECF system, which will send a notice of electronic filing

    to all counsel of record.


                                                      /s/ Thomas H. Stanton
                                                      Thomas H. Stanton
                                                      Florida Bar No. 127444
                                                      Stanton IP Law Firm, P.A.
                                                      201 E Kennedy Blvd, Suite 825
                                                      Tampa, Florida 33602
                                                      Telephone: (813) 421-3883
                                                      Email: tstanton@stantoniplaw.com
                                                      Attorney for Defendant MPT




                                                  5
